Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention

Claims 68, 69, 71, 74-77, 81, 82, 84, 85, 87, 90, 91, 93-95, 98, 101 and 102 rejected under 35 U.S.C. 103 as being unpatentable over Meitl (U.S. Patent Pub. No. 2013/0196474), in view of Negishi (U.S. Patent Pub. No. 2014/0291641) of record.
	Regarding Claim 68
	FIG. 2 of Meitl discloses a structure, comprising: a source substrate (201) comprising a patterned sacrificial layer (205); a supporter (210) disposed in contact with the patterned sacrificial layer, the patterned sacrificial layer disposed between the source substrate and the supporter; an individual light-emitting diode (215) disposed on and in contact with the supporter and exclusively over the patterned sacrificial layer, the LED comprising a first electrode disposed at least partially on the supporter, one or more layers of light emitting material disposed on at least a portion of the first electrode, and a second electrode disposed on at least a portion of the one or more layers of light emitting material (common in the art); an individual protective encapsulation layer (230) disposed at least partially on or over the one or more layers of light emitting material and in contact with the supporter around at least a portion of a periphery of the one or more layers of light emitting material of the individual light-emitting diode, wherein the one or more layers of light emitting material are encapsulated, at least in part by the individual protective encapsulation layer and the supporter; and one or more fracturable tethers (245) disposed over the patterned sacrificial layer and extending from a periphery of the LED that exclusively connect the LED to one or more anchor portions (240) of the source substrate. 
	Meitl fails to disclose the supporter is “a dielectric layer”; The LED is “organic light-emitting diode”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Meitl, as taught by Negishi. The ordinary artisan would have been motivated to modify Meitl in the above manner for the purpose of high-intensity light emission with low-voltage driving (Para. 3 of Negishi).

	Regarding Claim 69
	FIG. 1 of Negishi discloses the first electrode (161) extends beyond the one or more layers of organic material (160), wherein the second electrode (162) extends beyond the one or more layers of organic material, or both.

	Regarding Claim 71
	FIG. 2 of Meitl discloses the protective encapsulation layer (230) is in contact with the dielectric layer (210) around at least a portion of the periphery of the OLED (as modified by Negishi).

	Regarding Claim 74
	FIG. 2 of Meitl discloses the protective layer (230) is a dielectric layer.


	FIG. 1 of Negishi discloses the protective encapsulation layer (18) comprises one or more layers, or comprises at least a portion of the second electrode.

	Regarding Claim 76
	FIG. 2 of Meitl discloses a structure, comprising: a supporter (210); an individual light-emitting diode (215) disposed on and in contact with the supporter and exclusively over the patterned sacrificial layer, the LED comprising a first electrode disposed at least partially on the supporter, one or more layers of light emitting material disposed on at least a portion of the first electrode, and a second electrode disposed on at least a portion of the one or more layers of light emitting material (common in the art); a barrier material (230) disposed at least partially on or over the one or more layers of light emitting material and in contact with the supporter around at least a portion of a periphery of the one or more layers of light emitting material of the individual light-emitting diode, wherein the one or more layers of light emitting material are encapsulated, at least in part by the barrier material and the supporter; and a fracturable tether (245) extending from a periphery of the LED that exclusively connect the LED. 
	Meitl fails to disclose the supporter is “a dielectric layer”; The LED is “organic light-emitting diode”.
	FIG. 1 of Negishi discloses a similar display comprising: an individual organic light-emitting diode (OLED), the OLED comprising a first electrode (161), one or more layers of organic material (160) disposed on at least a portion of the first electrode, and 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Meitl, as taught by Negishi. The ordinary artisan would have been motivated to modify Meitl in the above manner for the purpose of high-intensity light emission with low-voltage driving (Para. 3 of Negishi).
	
	Regarding Claim 77
	FIG. 1 of Negishi discloses (i) the first electrode (161) extends beyond the one or more layers of organic material (160), (ii) the second electrode (162) extends beyond the one or more layers of organic material, or both (i) and (ii).
	
	Regarding Claim 81
	FIG. 2 of Meitl discloses the barrier material (230) is in contact with the dielectric layer around the periphery of the one or more layers of organic material (as modified by Negishi).

	Regarding Claim 82
	FIG. 2 of Meitl discloses the barrier material (230) is a dielectric layer.	

	Regarding Claim 84
	FIG. 2 of Meitl discloses a display comprising a display substrate (201); an array of spatially separate light-emitting diode (215) structure disposed on the display 
	Meitl fails to disclose the supporter is “a dielectric layer”; The LED is “organic light-emitting diode”.
	FIG. 1 of Negishi discloses a similar display comprising: an individual organic light-emitting diode (OLED), the OLED comprising a first electrode (161), one or more layers of organic material (160) disposed on at least a portion of the first electrode, and a second electrode (162) disposed on at least a portion of the one or more layers of organic material, wherein the supporter (11) is a dielectric layer [0047].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Meitl, as taught by Negishi. The ordinary artisan would have been motivated to modify Meitl in the above manner for the purpose of high-intensity light emission with low-voltage driving (Para. 3 of Negishi).


	FIG. 3 of Negishi discloses the individual OLED emits light of a first color and each OLED structure of the array of OLED structures further comprises a second individual OLED that emits light of a second color different from the first color.
	
	Regarding Claim 87
	FIG. 1 of Negishi discloses a first electrical conductor (161B) disposed on the display substrate and electrically connected to the first electrode (161A) of the individual OLED of at least one of the OLED structures in the array of OLED structures and a second electrical conductor (13A) disposed on the display substrate and electrically connected to the second electrode (162) of the individual OLED of at least one of the OLED structures in the array of OLED structures [0082].
	
	Regarding Claim 90
	FIG. 1 of Negishi discloses the first protrusion and the second protrusion each have a pointed shape.
	
	Regarding Claim 91
	FIG. 2 of Meitl discloses the LED structures each comprise a fractured tether (245).

	Regarding Claim 93

	
	Regarding Claim 94
	FIG. 1 of Negishi discloses the one or more layers (160) of organic material are encapsulated, at least in part by the dielectric layer (151), the first electrode (161A), and the second electrode (162).

	Regarding Claim 95
	FIG. 1 of Negishi discloses the one or more layers (160) of organic material are encapsulated at least additionally by one or both of a third conductive layer (13A) in electrical contact with the second electrode (162) and an insulator (17) distinct from the dielectric layer.

	Regarding Claim 98
	FIG. 3 of Negishi discloses the dielectric layer (151) is patterned.
	
	Regarding Claim 101
	FIG. 2 of Meitl discloses a structures, comprising: a source substrate (201) comprising anchors (240) and a patterned sacrificial layer (205) adjacent to the anchors; LED structures (215) disposed over the patterned sacrificial layer, each LED 
	Meitl fails to disclose the supporter is “a dielectric layer”; The LED is “organic light-emitting diode”.
	FIG. 1 of Negishi discloses a similar display comprising: an individual organic light-emitting diode (OLED), the OLED comprising a first electrode (161), one or more layers of organic material (160) disposed on at least a portion of the first electrode, and a second electrode (162) disposed on at least a portion of the one or more layers of organic material, wherein the supporter (11) is a dielectric layer [0047].

		
	Regarding Claim 102
	FIG. 2 of Meitl discloses each OLED structure of the array comprises one or more fractured tethers (245) extending from a periphery of the encapsulated OLED.

Claim 86 rejected under 35 U.S.C. 103 as being unpatentable over Meitl and Negishi, in view of Yang (U.S. Patent Pub. No. 2007/0052353) of record.
	Regarding Claim 86
	Meitl as modified by Negishi discloses Claim 84, wherein the individual OLED emits light of a first color. 
	Meitl as modified by Negishi fails to disclose “the display comprises one or more inorganic light-emitting diodes that each emit light of a second color that is different from the first color”.
	Yang discloses a similar structure, wherein individual OLED emits light of a first color and the display comprises one or more inorganic light-emitting diodes that each emit light of a second color [0049] that is different from the first color that is different from the first color (inherent due to different light emitting materials).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Meitl, as taught by Yang. The .
	
Claims 87, 89 and 99 rejected under 35 U.S.C. 103 as being unpatentable over Meitl and Negishi, in view of COK (U.S. Patent Pub. No. 2012/0206428) of record.
	Regarding Claim 87
	Meitl as modified by Negishi discloses Claim 84. FIG. 1 of Negishi further discloses the display has a display area including the OLED structure and comprising a first electrical conductor (14) disposed on the display substrate (11) and electrically connected to the first electrode (161)
	Meitl as modified by Negishi fails to explicitly disclose “a second electrical conductor disposed on the display substrate in the display area and electrically connected to the second electrode”.
	FIG. 4 of COK discloses a similar structure, wherein the display has a display area including the OLED structure and comprising a first electrical conductor (34) disposed on the display substrate (10) and electrically connected to the first electrode (12) and a second electrical conductor (16) disposed on the display substrate in the display area and electrically connected to the second electrode (16A, FIG. 3).

	
	Regarding Claim 89
	FIG. 4 of COK discloses the first electrode (12) comprises a transparent electrode portion [0034] that extends through the dielectric layer.

	Regarding Claim 99
	FIG. 4 of COK discloses the first electrode (12) comprises a transparent6 9505162v1Application No.: 16/255,596Attorney Docket No.: 2011486-0735electrode [0034] portion that extends through the dielectric layer.

Claim 92 rejected under 35 U.S.C. 103 as being unpatentable over Meitl and Negishi, in view of Yim (U.S. Patent Pub. No. 2013/0329288) of record.
	Regarding Claim 92
	Meitl as modified by Negishi discloses Claim 84. 
	Meitl as modified by Negishi fails to disclose “the display substrate is at least 50% transparent and the individual OLED of each OLED structure in the array of OLED structures is disposed to emit light through the display substrate”.
	FIG. 1 of Yim discloses a similar structure, wherein the display substrate is at least 50% transparent and the individual OLED of each OLED structure in the array of OLED structures is disposed to emit light through the display substrate (FIG. 6).
.

Claims 96 and 97 rejected under 35 U.S.C. 103 as being unpatentable over Meitl and Negishi, in view of Inoue (U.S. Patent Pub. No. 2015/0137085) of record.
	Regarding Claim 96
	Meitl as modified by Negishi discloses Claim 93.
	Meitl as modified by Negishi fails to explicitly disclose “the second electrode contacts the one or more layers of organic material and the dielectric layer.
	FIG. 2 of Inoue discloses a similar structure, wherein the second electrode (24) contacts the one or more layers (23) of organic material and the dielectric layer (22).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Meitl, as taught by Inoue. The ordinary artisan would have been motivated to modify Meitl in the above manner for the purpose of improving reliability (Para. 72 of Inoue).
	
	Regarding Claim 97
	FIG. 3 of Inoue discloses the one or more layers (23) of organic material are disposed at least partially in contact with the dielectric layer (22).

Claim 100 rejected under 35 U.S.C. 103 as being unpatentable over Meitl and Negishi, in view of Boerner (U.S. Patent Pub. No. 2011/0285278) of record.
	Regarding Claim 100
	Meitl as modified by Negishi discloses Claim 76.
	Meitl as modified by Negishi fails to disclose “a third electrode disposed partially on the barrier material, partially extending through the barrier material, and in electrical contact with the second electrode”.
	FIG. 3 of Boerner discloses a similar structure comprising: a third electrode (93) disposed partially on the barrier material (90), partially extending through the barrier material, and in electrical contact with the second electrode (60).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Meitl, as taught by Boerner. The ordinary artisan would have been motivated to modify Meitl in the above manner for the purpose of providing electrically conductive feed through (Para. 68 of Boerner).

Claim Objection
Claims 70, 78 and 88 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Arguments
Applicant’s arguments with respect to Claims 68, 76, 84 and 101 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892